Title: [Diary entry: 12 July 1785]
From: Washington, George
To: 

Tuesday 12th. Mercury at 72 in the Morning—76 at Noon and 76 at Night. Wind pretty fresh from the Westward, or No. West in the Morning, & cool & pleasant with clouds—but clear warm & still afterwards. Rid to my Wheat fields in the Neck, Dogue run and ferry Plantations. Found great damage done in the former by yesterdays Wind, and Rain, having beat down, and entangled the Straw so as to render it difficult to cut and of consequence much left on the ground. The Revd. Mr. Allison & Miss Ramsay dined here and returned to Alexandria afterwards. The Brick Wall, from the No. Garden House was begun on the 8th. instt. tho’ no minute was taken of it at the time.